In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00127-CR
     ___________________________

  GREGORY LYNN ALLEN, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 372nd District Court
         Tarrant County, Texas
       Trial Court No. 1589063D


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      Gregory Lynn Allen pleaded guilty to robbery causing bodily injury. See Tex.

Penal Code Ann. § 29.02. On January 27, 2020, the trial court convicted him of that

offense and sentenced him to 12 years’ confinement. See id. Proceeding pro se, Allen

filed a notice of appeal on June 16, 2022, more than two years too late. See Tex. R.

App. P. 26.2(a)(1).

      Because Allen’s notice of appeal was untimely filed, we twice 1 notified Allen by

letter of our concern that we lacked jurisdiction over his appeal. In both letters, we

explained that because Allen did not move for a new trial, his notice of appeal was

due February 26, 2020, but was not filed until June 16, 2022. See Tex. R. App. P.

26.2(a)(1). We warned Allen that we could dismiss his appeal for want of jurisdiction

unless, within ten days, he or any other party desiring to continue the appeal filed a

response showing grounds for continuing it. See Tex. R. App. P. 44.3.

      After receiving our second letter, Allen moved for an extension of time to

respond. We granted Allen’s motion and extended the response deadline to August

29, 2022. Despite this extension, we have received no response.2



      1
       We sent a second letter to Allen after he notified us that his mailing address
had changed.
      2
       On August 26, 2022, we received a second motion from Allen asking for
another extension and for us to send him various documents related to his case. We
deny Allen’s second motion.


                                          2
       A timely filed notice of appeal is a jurisdictional prerequisite to perfecting an

appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of

appeal is untimely filed, we must dismiss the appeal for want of jurisdiction. See Slaton

v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo, 918 S.W.2d at 523.

Because Allen’s notice of appeal was untimely, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 29, 2022




                                             3